Citation Nr: 0527427	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-07 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a claimed back, hip, 
and neck disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
March 1971.  His DD-Form 214 and 215 reflects service in the 
Republic of Vietnam and receipt of the Air Medal With Numeral 
53, Vietnam Service Medal with 3 Bronze Service Stars, and 
the Republic of Vietnam Gallantry Cross with Gold Star Unit 
Citation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in October 2002 
and also indicated that he wanted a RO hearing.  The RO 
issued a statement of the case (SOC) in February 2002.  The 
veteran and his representative were notified by a February 
2004 letter that he was scheduled for a March 2004 RO 
hearing.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2004.  

In March 2004, the veteran's representative requested that 
the RO hearing be rescheduled.  In March 2004, the RO 
notified the veteran and his representative that the RO 
hearing had been rescheduled for May 2004.  The record 
reflects that on the day of the May 2004 hearing, the veteran 
elected an informal conference instead of a hearing with a 
transcript.  A report of that informal conference has been 
associated with the claims file.

In June 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted additional evidence directly to the 
undersigned, along with a waiver of initial RO consideration.  
Also during the hearing, the veteran requested, and the 
undersigned granted, a 60-day abeyance period within which to 
submit additional evidence.  The following day, the veteran's 
representative submitted a physician's letter, dated that 
same month, from R. J. Milhous, D.C., directly to the Board, 
along with a waiver of initial RO consideration.  The Board 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2004).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.

The veteran's service medical records (SMRs) reflect that, in 
June 1969, the veteran underwent a physical examination 
following an aircraft accident.  The veteran complained of 
back pain in the right lower thoracic area.  The examiner 
noted a little tenderness with no impairment.  A September 
1969 service medical record reflects a noted history that the 
veteran was involved in another aircraft accident in which he 
sustained a shoulder strap injury to his chest.  The 
diagnosis was contusions, and he was medically restricted 
from flight duty for three days.   

The post-service records indicate that a private physician 
treated the veteran from the early 1970s through the early 
1980s for complaints of pain and stiffness in the lower back 
and shoulder areas.  The physician noted that the veteran 
advised him that his complaints were the result of aircraft 
accidents during military service.  In 1988, the veteran was 
involved in a plane crash in which he sustained severe 
injuries to the right arm, right leg, and right side of the 
face with a closed head injury.  Recent medical evidence 
shows that the veteran has osteoarthrosis involving the spine 
with lower back pain.  
 
In June 2005, the veteran testified that, as a helicopter 
pilot in Vietnam, he was involved in two helicopter crashes 
that resulted in soreness, stiffness and pain in his back, 
neck and hip, that continued in service and following 
discharge.  The veteran continues to report soreness, 
stiffness, pain (that radiates down his left leg), and 
tingling in his arms and hands that he relates back to the 
helicopter crashes in service.  After his Board hearing, the 
veteran furnished a handwritten statement, purportedly 
written by R.J. Milhous, a chiropractor that treated him 
during the 1970's and 1980's , that the reiterates the 
veteran's report as to the source of his complaints. 

Under these circumstances, the Board finds that the medical 
evidence is insufficient to decide the claim on appeal.  
Specifically, there is no medical opinion that addresses the 
relationship, if any, between any current back, hip and/or or 
neck disability (to include diagnosed osteoarthritis) and 
service, to include the injuries suffered therein.  Given the 
evidence of in-service injuries, current disability, and the 
veteran's assertions as to continuity of symptomatology and a 
plausible nexus, the Board finds that a medical examination 
and opinion are required to fairly resolve the claim on 
appeal.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  

The RO should arrange for the veteran to undergo VA 
orthopedic examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.   See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should  also obtain and associate with 
the claims file all outstanding VA records pertaining to the 
evaluation and/or treatment of the veteran's back, hips 
and/or neck.  The record reflects that the veteran has 
received treatment at the Carl Vinson VA Medical Center 
(VAMC) in Dublin, Georgia, and has had MRI studies at the 
Augusta VAMC.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facility, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004), as regards obtaining 
records from Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  The RO should specifically 
request that the veteran provide authorization to enable it 
to obtain the treatment and/or diagnostic records of R.J. 
Milhous, D.C. during the 1970s and 1980's.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  For the sake of efficiency, the RO 
should consider the additional evidence submitted directly to 
the Board in June 2005 (notwithstanding the waiver of initial 
RO consideration of that evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain any outstanding 
records of treatment and/or evaluation of, 
or any MRI or other results of testing 
associated with, the veteran's back, hips 
and/or neck from the Dublin VAMC (from 
February 2003 to the present), and from 
Augusta VAMC (from January 2005 to the 
present).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain treatment and diagnostic records 
from R.J. Milhous, D.C., during the 1970s 
and 1980s.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his back, hips, and neck, 
by a physician, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All appropriate tests or 
studies (to include x-rays) should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and d and all clinical findings 
should be reported in detail.

With respect to each diagnosed back, hip 
and/or neck disability, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e. 
there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated in service, to specifically 
include any injuries sustained in the 
1969 aircraft accidents. The examiner is 
requested to comment on the significance, 
if any, of (a) any evidence of treatment 
in the 1970s and 1980s for back and 
shoulder complaints; and (b) the post-
service plane crash in 1988, and any 
injuries sustained therein.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted directly to 
the Board in June 2005) and legal 
authority.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




